           Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 1 of 29



                United States District Court for the District of Maryland

United States of America                                        *

          v.                                                    *              Crim. No. 1:19-cr-00082-GLR-3

Mitchell, et al.                                                *
     [Joenna Marie Nicewarner]

     Defendant Joenna Nicewarner’s Motion for Leave, Sentencing
      Memorandum, Motion for Downward Variance, Incorporated
  Memorandum of Law in Support of Motion for Downward Variance,
Motion for Credit, and Request for Recommendations to Bureau of Prisons

                                                   Table of Contents

Motion for Leave ........................................................................................................... 1

Sentencing Memorandum ............................................................................................ 2

Motion for Downward Variance ................................................................................... 9

Memorandum of Law in Support of Motion for Downward Variance ...................... 10

Motion for Credit ........................................................................................................ 26

Request for Recommendations ................................................................................... 27

Points and Authorities ................................................................................................ 27

Certificate of Service ................................................................................................... 29

Appendix .........................................................................................................................

                                                  Motion for Leave

          Defendant’s counsel moves for leave of the Court to file a Sentencing

Memorandum on behalf of Joenna Nicewarner. Fed. R. Crim. P. 47, Loc. R. 105(6),

In support, counsel states the sentencing hearing for August 9, 2021 was scheduled

on August 3, 2021.
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 2 of 29



                            Sentencing Memorandum

                                      Introduction

      Joenna is a fallen woman.

      Her dad Richard Nicewarner was a bricklayer, and her mom Carissa became

a Registered Nurse. Doc. 133 at ¶ 40. Although not wealthy, the Nicewarner’s needs

were met. Ibid.

      Unfortunately, Joenna’s parents drank, which led them to argue and to the

police being called.   Id. at ¶ 41.   Her older brother Rich says that alcoholism,

addiction, and mental illness run in their family. App’x at 1. When Joenna was five

or six, their dad was hit by a car while crossing the street and suffered severe brain

injuries. Doc. 133 at ¶ 41. He was in rehab facilities for about two years. Ibid. Rich

says their dad has required round the clock care ever since. App’x at 1.

      During the summer that Joenna was seven, an aunt whom she was staying

sexually abused her several times. Doc. 133 at ¶ 43.

      A few years later, the Nicewarners divorced.      Doc. 133 at ¶ 42.     Carissa

continued drinking, met Kevin Houck at a bar, quickly married him, and they had

Joenna’s brother Sean. Id. at ¶¶ 42, 47.

      Joenna’s stepfather was also an alcoholic, which led to frequent altercations

between him and her mother. Id. at ¶ 42. At thirteen, Joenna began smoking

marijuana, and she tried LSD and psilocybin. Id. at ¶ 59.

      Joenna remembers that when she was about fourteen, her stepfather broke her

mother’s jaw and orbital socket. Id. at ¶ 42. Her stepfather and mother verbally

abused Rich, Joenna, and Sean. Id. at ¶¶ 42, 47.


                                           2
          Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 3 of 29



      When Joenna was eighteen, she moved out and began using cocaine. Id. at ¶¶

44, 60.     Still, she graduated from Williamsport High School and attained her

Associate’s Degree in Nursing. Id. at ¶¶ 64 – 65. Her mother and stepfather divorced.

Id. at ¶ 44. A couple of years later, Carissa stopped drinking, and Kevin Houck was

diagnosed with leukemia. Ibid. Although Carissa took him back in while he was

undergoing chemotherapy, they have remained together for the past ten years. Ibid.

      On the property Carissa owns, she, Kevin Houck, and Sean live in one house.

Id. at ¶¶ 46 – 47. Rich, Joenna, and their dad Richard live in the other, where Rich

and Joenna take care of him. Ibid. Rich says: “Joenna has always been a caretaker.”

App’x at 1.

      Joenna worked as a bartender “on and off” at Red Lobster for about ten years

from the time she was 15, and she administered flu shots and public immunizations

for about a year in 2009. Doc. 133 at ¶¶ 70 – 73. She also worked for Estate Buyers

Group for three years, traveling around Maryland and surrounding states buying

gold and coins. Ibid.

      Unfortunately, more than ten years ago, Joenna was in a car accident and

injured her back. Id. at ¶ 51. She went to physical therapy, saw a chiropractor, and

participated in pain management. Ibid. Joenna was prescribed Percocet, and when

she was no longer able to obtain a prescription, she began using heroin. Id. at ¶ 61.

      She has participated in a methadone maintenance program “on and off” since

2017, and she currently prescribed Methadone to cope with her opiate addiction. Id.

at ¶¶ 62 – 63.




                                          3
         Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 4 of 29



         Rich says Joenna has struggled with opiate addiction since 2013 or 2014. Id.

at ¶ 65. He believes it began when she was prescribed pain medication for her back

following her car accident. Ibid. Although she was participating in a Methadone

treatment program, she might have still been using opiates. Ibid. She her addiction

pretty well, so he was never sure when she was actively using. Ibid.

         Today, Joenna has been incarcerated for two and a half years. Id. at p. 1. Rich

takes care of their dad Richard and Joenna’s four-year-old daughter S.F.S. App’x at

1 – 3.

         Joenna has been diagnosed with hypothyroidism and anxiety. Doc. 133 at ¶¶

50, 52. Rich does not believe that Joenna has ever participated in mental health

treatment or been diagnosed with a mental health condition. Id. at ¶ 54. However,

he believes that she needs mental health treatment. Ibid. He suffers from Post

Traumatic Stress Disorder due to their dad’s accident and believes Joenna might too.

Ibid. He also believes that Joenna ended up self-medicating. Ibid.

         She has been participating in various programs, earning Certificates and

serving as a role model. App’x at 4 – 14.

         Joenna is interested in receiving a mental health evaluation and is motivated

to participate in any treatment to maintain her sobriety. Doc. 133 at ¶¶ 63 – 64;

App’x at 15 – 17. She hopes to redeem herself, to be a mother to S.F.S., a sister to

Rich and Sean, and a daughter to her parents.




                                            4
        Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 5 of 29



       Considering:

       1.      That Joenna has a minor child and a disabled father, who depend on

her;

       2.      Joenna’s demonstrated willingness to work, despite trauma and

hardship;

       3.      her health;

       4.      That she has struggled with addiction;

       5.      That she does not have a violent criminal record;

       6.      That this offense was not violent;

       7.      That these 900 days are the longest confinement that a court has

imposed on Joenna, and also the longest that she has been away from her child;

       8.      Joenna’s age;

       9.      After the COVID-19 pandemic hit, much of the time has been in solitary

confinement;     see    https://www.washingtonpost.com/dc-md-va/2021/04/23/dc-jail-covid-

lockdown-officials/ (Last accessed June 28, 2021); and

For such other reasons as might be raised during the sentencing hearing, twenty-

nine months with credit for time served in custody since February 21, 2019 is

sufficient, but not greater than necessary to comply with the purposes of the law. In

short, it would serve no purpose that has not already been achieved.




                                             5
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 6 of 29



      Application of the Statutory Sentencing Factors to the Facts of this Case

      Pursuant to Title 18, United States Code, Section 3553(a), the Court must

consider the following factors when determining what type and length of sentence is

sufficient, but not greater than necessary, to satisfy the purposes of sentencing:

      1.     The Nature and Circumstances of the Offense and the History
             and Characteristics of the Defendant:
             (a)    Nature and Circumstances of Offense:

      Joenna pled guilty to a drug conspiracy. 21 U.S.C. § 846.


             (b)    History and Characteristics of Joenna Nicewarner:

      See Introduction to Sentencing Memorandum, supra at 2 – 5.


      2.     The Need for the Sentence Imposed To Promote Certain
             Statutory Objectives:
             (A)    To reflect the seriousness of the offense, promote respect
                    for the law, and provide just punishment for the offense;

      While there is legitimate concern that a lenient sentence for a serious offense

threatens to promote disrespect for the law, if the law is merely a means to dispense

harsh punishment without considering the real conduct and circumstances involved,

then the law promotes derision instead of respect. Gall v. United States, 128 S. Ct.

586, 600 (2007).

             (B)    To afford adequate deterrence to criminal conduct;

             (C)    To protect the public from further crimes of the defendant;
                    and
             (D)    To provide the defendant with needed educational or
                    vocational training, medical care, or other correctional
                    treatment in the most effective manner;




                                          6
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 7 of 29



      3.     The Kinds of Sentences Available

      The Supreme Court severed and excised Title 18, United States Code, Section

3553(b), the portion of the federal sentencing statute that made it mandatory for

courts to sentence within a particular sentencing guidelines range. United States v.

Booker, 125 S. Ct. 738, 756 (2005). This renders the sentencing guidelines advisory.

Id. Title 21, United States Code, Section 841(b)(1)(A), Title 18, United States Code,

Sections, 3551, 3553, 3559, 3561, 3571, 3581, and 3583 specify what types of

sentences may be imposed for this offense.

      The Presentence Report accurately states the statutory penalties. Doc. 133.


      4.     The Kinds of Sentence and the Sentencing Range Established by
             the Sentencing Commission

      Likewise, the Presentence Report accurately states the Guidelines calculation.

Doc. 133.


                                Supervised Release

      Supervised release is required when a statute requires it, or when the Court

imposes a term of imprisonment of more than one year. U.S.S.G. § 5D1.1(a). In this

case the guideline range for a term of supervised release is five years. U.S.S.G. §

5D1.2(c).


                                        Fine

      The Court does not have to impose a fine, when the defendant demonstrates

that she is not able to pay, and she is not likely to become able to pay any fine.

U.S.S.G. § 5E1.2(a). The fine range would be from $30,000.00 to $10,000,000.00.


                                         7
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 8 of 29



U.S.S.G. § 5E1.2(c)(3), (4). However, Joenna is: i) indigent (Doc’s 15, 26), ii) facing

imprisonment, iii) the mother of a minor child, and iv) the Presentence Report not

recommend one. Doc. 133 at p. 18. Accordingly, Joenna requests that the Court

waive the imposition of a fine. U.S.S.G. § 5E1.2(e).


      5.     Any Pertinent Policy Statement

      Policy Statements regarding: Mental and Emotional Conditions (U.S.S.G. §

5H1.3), Physical Condition, Including Drug or Alcohol Dependence or Abuse;

Gambling Addiction (U.S.S.G. § 5H1.4), Family Ties and Responsibilities (U.S.S.G. §

5H1.6), and Lack of Guidance as a Youth and Similar Circumstances (U.S.S.G. §

5H1.12) might be relevant.


      6.     The Need to Avoid Unwarranted Disparities

      Although the guidelines were intended to reduce unwarranted sentencing

disparity across the country between similarly situated defendants, there are some

guidelines which, as the Sentencing Commission itself has noted, increase disparity.

For example, despite the Fair Sentencing Act, cocaine base continues to be punished

18 times more severely than powder cocaine.


      7.     The Need to Provide Restitution to Any Victims of the Offense

      There are no victims.


   Proposed “Statement of Reasons Pursuant to 18 U.S.C. § 3553(c)” for Sentence
                             below Guideline Range

      Considering that Joenna has a minor child and a disabled father, who depend

on her, that her offense was not violent, her demonstrated willingness to work,


                                          8
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 9 of 29



despite trauma and hardship, that she has struggled with addiction, her health, the

harsh conditions of confinement during the COVID-19 pandemic, that these 900 days

are the longest confinement that a court has imposed on Joenna, and also the longest

that she has been away from her child and that incarceration for 121 – 151 months

would cost approximately $377,641.00 to $471,271.00, a lengthy period of

incarceration would be more than is necessary to comply with the directives in 18

U.S.C. § 3553(a). In short, it would serve no purpose that has not already been

achieved.


                        Motion for Downward Variance

      Pursuant to Gall v. United States, 128 S. Ct. 586, 600 (2007); Kimbrough v.

United States 128 S. Ct. 558 (2007); Rita v. United States, 127 S. Ct. 2456 (2007);

defendant Joenna Nicewarner moves for a variance from the guideline range

established by the U.S. Sentencing Commission. In support, defendant states that

the Court should consider:

      10.    Criminal history category over-represents the seriousness of past

criminal conduct and exaggerates a defendant’s propensity to commit crimes;

      11.    Deficiencies of imprisonment:

             a.    A longer sentence would impair defendant’s rehabilitation;

             b.    Departure proper to permit more community confinement in lieu

of prison;

      12.    Post-offense, post-conviction, and post-sentencing rehabilitation;

      13.    Effect of imprisonment on third parties:



                                          9
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 10 of 29



              a.    Extraordinary family circumstances or where incarceration would

have harsh effect on innocent family members;

              b.    Cost to taxpayers of lengthy incarceration;

      14.     Disadvantaged childhood, victimization, lack of guidance as a youth;

      15.     Drug rehabilitation reduces recidivism;

      16.     Defendant already punished by other events:

              a.    Harshness of pretrial or presentence confinement; and

              b.    Defendant had extraordinary punishment not contemplated by

guidelines.


    Memorandum of Law in Support of Motion for Downward Variance

                                     Introduction

      The departure authority within the Guidelines Manual provides a preliminary

basis for sentences below the Guidelines, but neither counsel nor the Court fulfill

their obligations by considering departures alone.      Counsel must show, and the

District Court must consider, all reasons why a Guideline sentence “fails to properly

reflect Section 3553(a) considerations, or perhaps [that] the case warrants a different

sentence regardless.”   Rita v. United States, 127 S. Ct. 2456 at 2456 (2007).     The

District Court cannot presume that the Guidelines range applies to any particular

case. Id. Counsel’s duty extends to challenging the imposition of a Guidelines range

sentence by all arguments available, including Guidelines departures. There is

essentially no limit on the potential factors that may warrant a departure or non-

Guidelines sentence.



                                          10
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 11 of 29



                            Sentencing Pursuant to Booker

      In United States v. Booker, 125 S. Ct. 738, 756 (2005) the Supreme Court held

that provisions of the federal Sentencing Reform Act of 1984 that make the

Guidelines mandatory, 18 U.S.C. § 3553(b)(1), or which rely upon the Guidelines’

mandatory nature, 18 U.S.C. § 3742(e), conflicted with the Sixth Amendment.

Booker, 125 S. Ct. at 756. Accordingly, the Court severed and excised the mandatory

provisions, “mak[ing] the Guidelines effectively advisory.” Id. at 757. Instead of

binding a sentencing court, the Sentencing Reform Act, as revised by Booker, requires

a sentencing court to consider Guidelines ranges, see 18 U.S.C.A. § 3553(a)(4)

(Supp.2004). It also permits the Court to tailor the sentence in light of other statutory

concerns as well, see § 3553(a). Booker, 125 S. Ct. at 757. According to Booker,

sentencing courts must treat the guidelines as just one of a number of sentencing

factors set forth in 18 U.S.C. § 3553(a).

      The primary directive in Section 3553(a) is for sentencing courts to “impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set

forth in paragraph 2.” Section 3553(a)(2) states that such purposes are:

      (A)    to reflect the seriousness of the offense, to promote respect for the law,
             and to provide just punishment for the offense;
      (B)    to afford adequate deterrence to criminal conduct;
      (C)    to protect the public from further crimes of the defendant; and
      (D)    to provide the defendant with needed educational or vocational training,
             medical care, or other correctional treatment in the most effective
             manner.




                                            11
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 12 of 29



      In determining the minimally sufficient sentence, Section 3553(a) further

directs sentencing courts to consider the following factors:

      1)     “the nature and circumstances of the offense and the history and
             characteristics of the defendant” (§ 3553(a)(1));
      2)     “the kinds of sentences available” (§ 3553(a)(3));
      3)     “the need to avoid unwarranted sentence disparities among defendants
             with similar records who have been found guilty of similar conduct” (§
             3553(a)(6)); and
      4)     “the need to provide restitution to any victims of the offense.” (§
             3553(a)(7)).
      Other statutory sections also give the District Court direction in sentencing.

Under 18 U.S.C. § 3582, imposition of a term of imprisonment is subject to the

following limitation: in determining whether and to what extent imprisonment is

appropriate based on the Section 3553(a) factors, the judge is required to “recogniz[e]

that imprisonment is not an appropriate means of promoting correction and

rehabilitation” (emphasis added).

      The Supreme Court has held that a court may not impose or lengthen a prison

term in order to foster a defendant’s rehabilitation. Tapia v. United States, 564 U.S.

319 (2011) (reversal, because district court lengthened defendant’s sentence so she

could participate in a residential drug abuse program).

      “No limitation shall be placed on the information concerning the background,

character, and conduct of [the defendant] which a court of the United States may

receive and consider for the purpose of imposing an appropriate sentence” (emphasis

added). 18 U.S.C. § 3661. This statutory language certainly overrides the (now-




                                          12
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 13 of 29



advisory) policy statements in Part H of the sentencing guidelines, which list as “not

ordinarily relevant” to sentencing a variety of factors such as the defendant’s age,

educational and vocational skills, mental and emotional conditions, drug or alcohol

dependence, and lack of guidance as a youth. See U.S.S.G. § 5H1.12; see also United

States v. Nellum, 2005 WL 300073, 2005 U.S. Dist. LEXIS 1568 (N.D. Ind. Feb. 3,

2005) (Simon, J.) (taking into account fact that defendant, who was 57 at sentencing,

would upon his release from prison have a very low likelihood of recidivism since

recidivism reduces with age; citing Report of the U.S. Sentencing Commission,

Measuring Recidivism: the Criminal History Computation of the Federal Sentencing

Guidelines, May 2004); United States v. Naylor, F. Supp. 2d , 2005 WL 525409, *2,

2005 U.S. Dist. LEXIS 3418 (W.D. Va. Mar. 7, 2005) (Jones, J.) (concluding that

sentence below career offender guideline range was reasonable in part because of

defendant’s youth when he committed his predicate offenses – he was 17 – and noting

that in Roper v. Simmons, 125 S. Ct. 1183, 1194-96 (2005), the Supreme Court found

significant differences in moral responsibility for crime between adults and

juveniles).

      The directives of Booker and § 3553(a) make clear that Courts may no longer

uncritically apply the guidelines. Such an approach would be “inconsistent with the

holdings of the merits majority in Booker, rejecting mandatory guideline sentences

based on judicial fact-finding, and the remedial majority in Booker, directing Courts

to consider all of the § 3353(a) factors, many of which the guidelines either reject or

ignore.” United States v. Ranum, 353 F. Supp. 2d 984, 985-86 (E.D. Wisc. Jan. 19,




                                          13
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 14 of 29



2005) (Adelman, J.).      As Judge Gertner has observed, any approach which

automatically gives “heavy” weight to the guideline range “comes perilously close to

the mandatory regime found to be constitutionally infirm in Booker.” United States

v. Jaber, 362 F. Supp. 2d 365 (D. Mass., 2005) (Gertner, J.). See also United States v.

Ameline, 400 F.3d 646, 655-56 (9th Cir. 2005) (advisory guideline range is “only one of

many factors that a sentencing judge must consider in determining an appropriate

individualized sentence”), reh’g en banc granted, 401 F.3d 1007 (9th Cir. 2005).

      Justice Scalia explains the point well in his dissent from Booker’s remedial

holding:

      Thus, logic compels the conclusion that the sentencing judge, after considering
      the recited factors (including the guidelines), has full discretion, as full as what
      he possessed before the Act was passed, to sentence anywhere within the
      statutory range. If the majority thought otherwise – if it thought the
      Guidelines not only had to be ‘considered’ (as the amputated statute requires)
      but had generally to be followed – its opinion would surely say so.

Booker, 125 S. Ct. at 791 (Scalia, J., dissenting in part). Likewise, if the remedial

majority thought the guidelines had to be given “heavy weight,” its opinion would

have said so. The remedial majority understood that giving any special weight to the

guideline range relative to the other Section 3553(a) factors would violate the Sixth

Amendment.

      In sum, in every case, a sentencing Court must now consider all of the § 3553(a)

factors, not just the guidelines, in determining a sentence that is sufficient but not

greater than necessary to meet the goals of sentencing. When the guidelines conflict

with other sentencing factors set forth in § 3553(a), the statutory sentencing factors

should generally trump the guidelines. See United States v. Denardi, 892 F.2d 269,



                                           14
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 15 of 29



276-77 (3rd Cir. 1989) (Becker, J, concurring in part, dissenting in part) (arguing that

since § 3553(a) requires sentence be no greater than necessary to meet four purposes

of sentencing, imposition of sentence greater than necessary to meet those purposes

violates statute and is reversible, even if within guideline range).


   Supervised Release Involves Significant Restraints on a Defendant’s Liberty.

      Orders confine defendants to a particular community, house, and job at the

sufferance of the probation officer. Jones v. Cunningham, 371 US 236, 242 (1963);

See also Anderson v. Corall, 263 U. S. 193, 196 (1923) (“While [parole] is an

amelioration of punishment, it is in legal effect imprisonment.”); von Hentig, Degrees

of Parole Violation and Graded Remedial Measures, 33 J. Crim. L. & Criminology 363

(1943).

      Defendants must periodically report to the probation officer, permit the officer

to visit their homes and jobs at any time, and follow the officer’s advice. Jones at 242.

Defendants are admonished to keep good company and good hours, work regularly,

keep away from undesirable places, and live clean, honest, and temperate lives. Id.

Not only must they faithfully obey these restrictions and conditions, but they also live

in constant fear that a single deviation, however slight, might result in being sent to

prison. Id.

      Defendants might be rearrested any time the probation officer only believes

they have violated a term or condition of supervised release. Id. They might have to

serve all of the time that was suspended with few, if any, of the procedural safeguards

that normally must be provided to those charged with crime. Id. Supervised release



                                           15
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 16 of 29



significantly restrains defendants’ liberty to do the things that free people in this

country are entitled to do. Id.


   Criminal History Category Over-Represents the Seriousness of Past Criminal
      Conduct and Exaggerates a Defendant’s Propensity to Commit Crimes

        Federal courts have granted downward variances, recognizing that criminal

history category over-represents the seriousness of past criminal conduct and

exaggerates a defendant’s propensity to commit crimes.

        United States v. Herrick, 545 F.3d 53 (1st Cir.2008) (court granted departure

from criminal history category IV to category III , concluding the defendant’s criminal

history category overstated the likelihood he would reoffend); United States v.

Mishoe, 241 F.3d 214 (2nd Cir. 2001) (horizontal departure in criminal history

category may be warranted where prior sentences were lenient).

        United States v. Jones, 216 F. App’x 189 (3rd Cir. 2007) (departure granted

for overstated criminal history prior to Booker).

        United States v. Thomas, 361 F.3d 653 (D.C. Cir. 2004) (because arrests

prove nothing, court erred in considering long arrest record to justify denial of

downward departure for over-represented criminal history), vacated and remanded

in light of Booker, 543 U.S. 1111 (2005).

        United States v.    Benkahla, 501 F.Supp.2d 748 (E.D. Va. 2007) (Court

departed downward under 4A1.3 for overstated criminal history.             Under the

Guidelines, a terrorism enhancement applied which automatically raised the

criminal history to category VI regardless of the actual criminal history. The court

concluded that it was not prevented from departing especially since Benkahla had no


                                            16
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 17 of 29



criminal history. The court set the criminal history category at I and sentenced him

to the bottom of the Guidelines range.).

        United States v. Mapp, 2007 WL 485513 (E.D. Mich. Feb. 9, 2007) (departure

granted from advisory range of 84 - 105 months to 37 - 46 months where defendant’s

criminal history was overstated in that his last conviction occurred in 1994 and all

his criminal history points accrued during a two year period in his late teens for

crimes involving small amounts of drugs, court then varied to 30 months based on

defendant’s oppressed upbringing by abusive parents which led to his grandmother

taking him from age five).


                     A Longer Sentence Impairs Rehabilitation.

      Federal courts have granted variances after considering how a longer sentence

would impair a defendant’s rehabilitation. See Gall v. United States, 128 S. Ct. 586,

593 (2007);

      The District Court’s finding that a man convicted of one count of child porn

possession would not be adequately accommodated in prison and would be better

served by outpatient psychiatric treatment, supported reasonableness of imposing

five years’ probation instead of a guideline term of 41 – 51 months. United States v.

Autrey, 555 F.3d 864 (9th Cir. 2009).

      United States v. Handy, 2008 WL 3049899 (E.D.N.Y. Aug. 4, 2008) (court

imposes non-guideline sentence of 30 months for twenty year old felon-in-possession

defendant whose life read like “a feeder system into the Cradle to Prison Pipeline,”

because educational and vocational training would be more effective if provided



                                           17
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 18 of 29



outside prison and keeping him in prison would result in further hardening of him as

a criminal and increase his danger to the community upon release).

      United States v. Collado, 2008 WL 2329275 (S.D.N.Y. June 5, 2008) (court

imposes time-served for charge of being a felon-in-possession of ammo defendant

found inside a used van he bought because incarceration would threaten to undermine

sentencing goals by halting or possibly reversing significant progress of defendant in

the 15 years since his robbery conviction, during which he became a contributing

member of society with a new business).


   Departure Proper to Permit More Community Confinement in Lieu of Prison.

      Application Note 6 to United States Sentencing Guidelines, Section 5C1.1

authorizes a departure that permits substitution of more community confinement

than otherwise authorized for an equivalent number of months of imprisonment for

treatment (“e.g. substitution of twelve months in residential drug treatment for

twelve months of imprisonment”); but see United States v. Malley, 307 F.3d 1032 (9th

Cir. 2002) (does not authorize reduction in the offense level).


         Post-Offense, Post-Conviction, and Post-Sentencing Rehabilitation

      Federal courts have granted departures and variances after considering

whether a defendant had demonstrated rehabilitation. Gall v. United States, 128

S.Ct. 586, 593, 599 (2007). Post-offense rehabilitation should now be recognized as

an appropriate mitigating circumstance. United States v. Maier, 975 F.2d 944, 945

(2nd Cir.1992) (affirming departure where defendant's "efforts toward rehabilitation

followed an uneven course, not a surprising result for someone with a fourteen year


                                          18
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 19 of 29



history of addiction").

       United States v. Newlon, 212 F.3d 423 (8th Cir. 2000) (departure from 110 to 90

months for being felon in possession was not abuse of discretion where prior to arrest

defendant had, at his own request, spent 85 hours in drug and alcohol program; his

counselor attested to defendant’s sincere desire for treatment, and defendant’s family

noted marked improvement in his behavior and attitude).

       United States v. Green, 152 F.3d 1202 (9th Cir. 1998) (post- offense and post-

sentencing rehabilitative efforts shown by exemplary conduct in prison warranted

eleven level downward departure to 30 days).

       United States v. Jones, 158 F.3d 492 (10th Cir. 1998) (upholding downward

departure to probation for defendant in weapon possession case where court

considered, among 11 factors, defendant’s adherence to conditions of his release and

changed both his attitude and conduct during release).

       United States v. Samuels, 2009 WL 875320 (S.D. N.Y. April 2, 2009) (time

served imposed rather than guideline range of 70 - 87 for young defendant who

stopped selling and using crack on her own initiative two months before her arrest,

and who pursued GED, took up typing, had no write ups and led a trusted cleaning

crew allowed access to virtually all parts of correctional facility).

       United States v. Carvajal, 2005 WL 476125 (S.D.N.Y. Feb.22, 2005) (The goal

of rehabilitation “cannot be served if a defendant can look forward to nothing beyond

imprisonment. Hope is the necessary condition of mankind . . . A judge should be

hesitant before sentencing so severely that he destroys all hope and takes away all




                                            19
        Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 20 of 29



possibility of useful life. . . .”).

       United States v. Parella, 273 F. Supp. 2d 161 (D. Mass. 2003) (probation

granted, rather than guideline range of 30 - 37 months, for getaway driver in three

bank robberies, because defendant totally changed his life and his behavior and

treatment succeeded in producing a rehabilitated person unlikely to recidivate).

       United States v. Wilkes, 130 F. Supp. 2d 222 (D. Mass. 2001) (departing for

defendant who obtained counseling, remained drug-free and re-established personal

and family relationships after a decade of severe alcohol and drug abuse).


  Extraordinary Family Circumstances or When Incarceration Would Have Harsh
                       Effect on Innocent Family Members

       Guidelines Section 5H1.6 generally discourages departures on this basis. The

PROTECT Act amendments of April 30, 2003 made family ties and responsibilities

“not relevant” in child-victim, sex abuse and exploitation, obscenity offenses, and

related crimes. Booker and Rita free courts to consider these factors as part of their

analysis under section 3553(a).

       Federal courts have granted variances after considering extraordinary family

circumstances or the harsh effect of a defendant’s incarceration on innocent family

members. United States v. Lehmann, 513 F.3d 805 (8th Cir. Jan. 17, 2008) (sentence

of probation affirmed where justified by the atypical nature and circumstances of the

felon in possession case and by the defendant’s need to care for her nine year old

developmentally disabled son).

       United States v. Boeka, 2006 WL 3780400 (D. Neb. Dec. 20, 2006) (court

imposed 12 months and one-day for bank robbery in which Cheez-Its were disguised


                                         20
         Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 21 of 29



as a bomb, and government did not oppose departing based on extraordinary family

circumstances where defendant gave primary care for disabled 11 year old who

required constant help and defendant suffered from major depression and may have

been considering suicide by police).


                     Cost to Taxpayers of Lengthy Incarceration.

         Federal courts have granted variances after considering the cost of

incarceration that taxpayers would have to bear. United States v. Chavez, 230 F.3d

1089 (8th Cir. 2000) (Bright, J., concurring) (sentence will probably cost taxpayers

$836,000, and the defendant his life; guidelines range for nonviolent offenders drains

billions from taxpayers and keeps potentially productive members of society locked

up, causing staggering “opportunity costs”).

         The court noted that the cost of a mandatory 61-year-sentence would be

$1,265,000, money that could otherwise be spent on other law enforcement or social

programs to reduce crime. United States v. Angelos, 345 F. Supp. 2d 1227 (D. Utah

2004).

         The court noted that “the non-rehabilitation purposes of incarceration—

retribution, deterrence and incapacitation—would all be more than adequately

served by a far shorter sentence. Both society and the defendant will pay a dear cost

for this sentence and receive very little in return.” United States v. Hughes, 825 F.

Supp. 866 (D. Minn. 1993).


         Disadvantaged Childhood, Victimization, Lack of Guidance as a Youth

         The Sentencing Guidelines treat lack of guidance as a youth and


                                         21
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 22 of 29



“circumstances indicating a disadvantaged upbringing” as forbidden departure

grounds. U.S.S.G. §§ 5H1.12 and 5K2.0(d)(1). Booker and its progeny free district

courts to consider these factors as part of their analysis under Section 3553(a).

      Federal courts have granted variances after considering the defendant’s

personal history. United States v. McBride, 2007 WL 4555205 (11th Cir. Dec. 28, 2007)

(finding non-guideline sentence of 84 months was sufficient but not greater than

necessary district court based on Section 3553(a) factors, including the murder of

defendant’s father, severe physical abuse defendant suffered at the hands of mother

and uncle, sexual abuse he suffered by grandfather, and having been shuffled

between foster homes until adulthood).

      The Court of Appeals remanded a sentencing, because the district court did not

consider a departure from 51 month sentence imposed in drug case because defendant

was exposed to domestic violence as a child, his mother’s murder by stepfather, his

need to leave town due to threats, and having grown up in slums of New York and

Puerto Rico. United States v. Lopez, 938 F.2d 1293, 1297 – 99 (D.C. Cir. 1991).

      A 96 months sentence was imposed instead of the guideline range of 140 – 175

months for crack offenses, in part due to defendant’s difficult childhood with abusive

mother and largely absent father, who was incarcerated and a heroin addict, and the

absence of any prior substance abuse assistance. United States v. Ruiz, 2009 WL

636543 (S.D.N.Y., March 11, 2009).

      A time served sentence was imposed instead of the guideline range of 70 – 87

months for young woman from abused background who was embarrassed by her drug




                                          22
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 23 of 29



sales and did not tell her family though she sold them to support them. United States

v. Samuels, 2009 WL 875320 (S.D.N.Y. April 2, 2009).

      The court imposed a 30 month sentence instead of the guideline range of 37 –

46 months for 20 year old whose life story read like it came from “the feeder systems

into the Cradle to Prison Pipeline” — abandoned as an infant, separated from

siblings, raised by aunt in high crime area, shot on the street at age 12, left school

and took up crime at age 14, spent the majority of his adolescence in prison,

prosecuted for possessing a gun he found and believed to be inoperable in an

environment where finding a gun on the street is like finding cash. United States v.

Handy, 2008 WL 3049899 (E.D.N.Y. 2008).

      The court imposed 120 months as a variance from the guideline term of 262 –

327 months for a mentally ill defendant’s difficult childhood and life — delivered as

an infant by his heroin addicted mother, abandoned by his father at age 4, resorted

to drugs to overcome emotional trauma of his separation from his girlfriend and the

mother of his children. United States v. Santa, 2008 WL 2065560 (E.D.N.Y. 2008).

      The court departed 10 months from guideline range and imposed mandatory

minimum, finding that defendant’s lack of youthful guidance, and acceptance of

responsibility indicate that the additional 10 months would serve no deterrent or

retributive purpose to defendant or to general public. United States v. Swift, 2008 WL

2906884 (N.D. Ind., 2008).

      The court imposed a 24 month sentence, because guideline range of 46 – 57

months for identity theft was greater than necessary given defendant’s history and




                                         23
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 24 of 29



characteristics and considering other Section 3553(a) factors. United States v. Hunt,

2007 WL 517494 (E.D.Va. Feb. 9, 2007). The defendant was thirty years old and was

victim of violence as a child and teenager. Id. The court found that the seriousness of

the offense paled in comparison to the seriousness of what happened to defendant.

Id. “Few persons have had a more difficult childhood than Defendant.” Id. She had

also been imprisoned for ten years before she was twenty years old whereas most

youthful offenders receive suspended sentences.

       United States v. Mapp, 2007 WL 485513 (E.D. Mich Feb. 9, 2007) (variance

granted to 30 months after departing downward from advisory range of 84 – 105

months to 37 – 46 months for overstated criminal history based on defendant’s

upbringing where his parents never married and frequently physically abused each

other. He hid in closets or outside for hours and his grandmother took custody of him

at age 5 and raised him.).


                      Drug Rehabilitation Reduces Recidivism

      Federal courts have granted variances after considering that the recidivism

rate is less for offenders who participate in drug treatment. United States v. Phinney,

599 F. Supp. 2d 1037 (E.D. Wis., 2009)(based on the defendant’s age, lack of prior

history, and progress in treatment programs thus far, district court concluded

defendant was unlikely to re-offend and further. Court disagreed with the guidelines’

approach on possession pornography cases generally, and believed that defendant’s

treatment would be better achieved in a community based program, and therefore

sentenced the defendant to a period of six months custody followed by ten years of



                                          24
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 25 of 29



supervised release, despite that guidelines called for a 37 – 46 month sentence).

       The court observed that if drug addiction creates a propensity to crime, drug

rehabilitation goes a long way to preventing recidivism. United States v. Perella, 273

F.Supp.2d 162, 164 (D. Mass. 2003). Statistics suggest recidivism rate is less for drug

offenders, who receive treatment while in prison or jail, and still less for those treated

outside of prison setting. Id., citing Lisa Rosenblum, Mandating Effective Treatment

for Drug Offenders, 53 Hastings L.J. 1217, 1220 (2002).

       However, a court may not use imprisonment to promote correction and

rehabilitation. 18 U.S.C. § 3582(a). The Supreme Court has held that a court may not

impose or lengthen a prison term in order to foster a defendant’s rehabilitation. Tapia

v. United States, 564 U.S. 319 (2011) (reversal, because district court lengthened

defendant’s sentence so she could participate in a residential drug abuse program).


                   Harshness of Pretrial or Presentence Confinement

       Much of Joenna’s time has been in solitary confinement at DC Jail, because

that   is    how     officials   there   responded      to   the    pandemic.         See

https://www.washingtonpost.com/dc-md-va/2021/04/23/dc-jail-covid-lockdown-

officials/ (Last accessed June 28, 2021). Federal courts have granted variances after

considering the harshness of pretrial or presentence confinement. United States v.

Carty, 263 F.3d 191 (2nd Cir. 2001) (finding that defendant’s pre-sentence confinement

in Dominican Republic where conditions were bad may be a permissible basis for

downward departure).

       United States v. Pressley, 345 F.3d 1205 (11th Cir. 2003) (where defendant spent



                                           25
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 26 of 29



six years in presentence confinement, including 5 years in 23 hour a day lockdown

and where he had not been outside in 5 years, district court erred in holding that

departure not available).

      United States v. Ortiz, 2007 WL4208842 (D.N.J. Nov. 27, 2007) (The court

varied from the Guidelines based on the horrible prison conditions where the

defendant was being held.).

      United States v. Bakeas, 987 F. Supp. 44, 50 (D. Mass. 1997) ("[A] downward

departure is called for when, as here, an unusual factor makes the conditions of

confinement contemplated by the guidelines either impossible to impose or

inappropriate.").


                                 Motion for Credit

      Defendant Joenna Nicewarner moves for credit for time already served in

custody since February 18, 2019. In support, he states:

      17.    She was arrested on February 21, 2019. Doc. 133 at p. 1.

      18.    On March 7, 2019 the Court entered an Order of Detention. Doc. 27.

      19.    She has spent time in official detention prior to the date the sentence

commences—(1) as a result of the offense for which the sentence was imposed; or (2)

as a result of any other charge for which he was arrested after the commission of the

offense for which this sentence will be imposed. 18 U.S.C. § 3585(b)(1), (2).

      20.    The time has not been credited against another sentence.




                                          26
       Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 27 of 29



                Request for Recommendations to the Bureau of Prisons

      If the Court imposes a term of imprisonment, Joenna requests that the Court

recommend to the Bureau of Prisons:

      21.      designation to a facility with the R.D.A.P. program and as close as

possible to Baltimore, such as F.P.C. Alderson, West Virginia.

      22.      credit for time served in state custody pursuant to Section 3585(b)(1)

and (2), and

      23.      release to a community corrections facility or to home monitoring as soon

as possible.


                               Points and Authorities

Anderson v. Corall, 263 U. S. 193 (1923).
Gall v. United States, 128 S. Ct. 586 (2007).
Jones v. Cunningham, 371 U.S. 236 (1963).
Kimbrough v. United States 128 S. Ct. 558 (2007).
Rita v. United States, 127 S. Ct. 2456 (2007).
Roper v. Simmons, 125 S. Ct. 1183 (2005).
Tapia v. United States, 564 U.S. 319 (2011).
United States v. Ameline, 400 F.3d 646 (9th Cir. 2005).
United States v. Angelos, 345 F. Supp. 2d 1227 (D. Utah 2004).
United States v. Autrey, 555 F.3d 864 (9th Cir. 2009).
United States v. Bakeas, 987 F. Supp. 44, 50 (D. Mass. 1997).
United States v. Boeka, 2006 WL 3780400 (D. Neb. Dec. 20, 2006).
United States v. Booker, 125 S. Ct. 738 (2005).
United States v. Carvajal, 2005 WL 476125 (S.D.N.Y. Feb. 22, 2005).
United States v. Carty, 263 F.3d 191 (2nd Cir. 2001).
United States v. Chavez, 230 F.3d 1089 (8th Cir. 2000).
United States v. Collado, 2008 WL 2329275 (S.D.N.Y. June 5, 2008).
United States v. Denardi, 892 F.2d 269 (3rd Cir. 1989).
United States v. Green, 152 F.3d 1202 (9th Cir. 1998).
United States v. Handy, 2008 WL 3049899 (E.D.N.Y. Aug. 4, 2008).
United States v. Hughes, 825 F. Supp. 866 (D. Minn. 1993).
United States v. Hunt, 2007 WL 517494 (E.D. Va. Feb. 9, 2007).
United States v. Jaber, 362 F. Supp. 2d 365 (D. Mass., 2005).



                                           27
      Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 28 of 29



United States v. Jones, 158 F.3d 492 (10th Cir. 1998).
United States v. Lehmann, 513 F.3d 805 (8th Cir. Jan. 17, 2008).
United States v. Lopez, 938 F.2d 1293 (D.C. Cir. 1991).
United States v. Malley, 307 F.3d 1032 (9th Cir. 2002).
United States v. McBride, 2007 WL 4555205 (11th Cir. Dec. 28, 2007).
United States v. Naylor, 2005 WL 525409, *2 (W.D. Va. Mar. 7, 2005).
United States v. Nellum, 2005 WL 300073 (N.D. Ind. Feb. 3, 2005).
United States v. Perella, 273 F.Supp.2d 162 (D. Mass. 2003).
United States v. Phinney, 599 F. Supp. 2d 1037 (E.D. Wis., 2009).
United States v. Pressley, 345 F.3d 1205 (11th Cir. 2003).
United States v. Ranum, 353 F. Supp. 2d 984 (E.D. Wisc. Jan. 19, 2005).
United States v. Ruiz, 2009 WL 636543 (S.D.N.Y., Mar. 11, 2009).
United States v. Samuels, 2009 WL 875320 (S.D. N.Y. Apr. 2, 2009).
United States v. Santa, 2008 WL 2065560 (E.D.N.Y. 2008).
United States v. Wilkes, 130 F. Supp. 2d 222 (D. Mass. 2001).
U.S. Const. amend. VI.
18 U.S.C. § 3551.
18 U.S.C. § 3553.
18 U.S.C. § 3559.
18 U.S.C. § 3561.
18 U.S.C. § 3571.
18 U.S.C. § 3581.
18 U.S.C. § 3582.
18 U.S.C. § 3583.
18 U.S.C. § 3585.
18 U.S.C. § 3661.
21 U.S.C. § 846.
U.S. Sentencing Comm’n, Measuring Recidivism: the Criminal History Computation
      of the Federal Sentencing Guidelines, A Component of the Fifteen Year Report
      on the U.S. Sentencing Commission’s Legislative Mandate (May 2004).
U.S.S.G. § 5C1.1.
U.S.S.G. § 5D1.1.
U.S.S.G. § 5D1.2.
U.S.S.G. § 5E1.2.
U.S.S.G. § 5H1.3.
U.S.S.G. § 5H1.4.
U.S.S.G. § 5H1.6.
U.S.S.G. § 5H1.12.
U.S.S.G. § 5K2.0.
von Hentig, Degrees of Parole Violation and Graded Remedial Measures, 33 J. Crim.
      L. & Criminology 363 (1943).
Lisa Rosenblum, Mandating Effective Treatment for Drug Offenders, 53 Hastings L.J.
      1217 (2002).




                                       28
         Case 1:19-cr-00082-GLR Document 192 Filed 08/04/21 Page 29 of 29




                                        /s/ William         L. Welch, III
                                        William L. Welch, III
                                        wlw@wwelchattorney.com
                                        5305 Village Center Drive, Suite 142
                                        Columbia, Maryland 21044
                                        Telephone: (410) 615–7186
                                        Facsimile: (410) 630–7760
                                        Counsel for Joenna Nicewarner
                                        (Appointed by this Court)

                              Certificate of Service

      I hereby certify that on this 4th day of August 2021 a copy of the foregoing

Motion for Leave, Sentencing Memorandum, Motion for Variance, Memorandum of

Law, Motion for Credit, Request for Recommendations, and Appendix were delivered

electronically to Ms. Paige Cameron (Paige_Cameron@mdp.uscourts.gov), U.S.

Probation Office, 250 West Pratt Street, Suite 400, Baltimore, Maryland 21201, and

they were delivered electronically to Ms. Samika N. Boyd (Samika.Boyd@usdoj.gov)

and Mr. Christopher J. Romano (Christopher.Romano@usdoj.gov), Office of the

United States Attorney, 36 South Charles Street, Fourth Floor, Baltimore, Maryland

21201.


                                        /s/ William         L. Welch, III
                                        William L. Welch, III




                                       29
